72 N.Y.2d 931 (1988)
The People of the State of New York, Respondent,
v.
Michael Headley, Appellant.
Court of Appeals of the State of New York.
Submitted July 11, 1988.
Decided September 8, 1988.
On the court's own motion, appeal dismissed upon the ground that defendant is not presently available to obey the *932 mandate of the Court of Appeals in the event of an affirmance (see, People v Jiminez, 71 N.Y.2d 963; People v Burger, 70 N.Y.2d 828; Matter of Robert E., 68 N.Y.2d 980; People v Sullivan, 28 N.Y.2d 900; People v Del Rio, 14 N.Y.2d 165; People v Genet, 59 N.Y. 80). Motion for assignment of counsel dismissed as academic.